                                                                   Case 2:20-ap-01575-ER         Doc 10 Filed 09/29/20 Entered 09/29/20 11:40:32         Desc
                                                                                                  Main Document    Page 1 of 4


                                                                    1   Michael B. Reynolds (SBN 174534)
                                                                        mreynolds@swlaw.com
                                                                    2   Andrew B. Still (SBN 312444)
                                                                        astill@swlaw.com
                                                                    3   SNELL & WILMER L.L.P.
                                                                        600 Anton Blvd, Suite 1400
                                                                    4   Costa Mesa, California 92626-7689
                                                                        Telephone: 714.427.7000
                                                                    5   Facsimile:     714.427.7799
                                                                    6   Attorneys for Defendant California Physicians’ Service
                                                                        dba Blue Shield of California
                                                                    7                               UNITED STATES BANKRUPTCY COURT
                                                                    8                  CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
                                                                    9   In re:                                              Lead Case No. 2:18-bk-20151-ER
                                                                   10   VERITY HEALTH SYSTEM OF                             Jointly Administered With:
                                                                        CALIFORNIA, INC., et al.,                           Case No.: 2:18-bk-20162-ER
                                                                   11                                                       Case No.: 2:18-bk-20163-ER
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                                       Debtors and Debtors In Possession.   Case No.: 2:18-bk-20164-ER
                                  600 ANTON BLVD, SUITE 1400




                                                                   12                                                       Case No.: 2:18-bk-20165-ER
                                                                                                                            Case No.: 2:18-bk-20167-ER
                      LAW OFFICES




                                                                   13   Affects:                                            Case No.: 2:18-bk-20168-ER
             L.L.P.




                                                                                                                            Case No.: 2:18-bk-20169-ER
                                                                   14      All Debtors                                      Case No.: 2:18-bk-20171-ER
                                                                                                                            Case No.: 2:18-bk-20172-ER
                                                                   15      Verity Health System of California, Inc.         Case No.: 2:18-bk-20173-ER
                                                                           O’Connor Hospital                                Case No.: 2:18-bk-20175-ER
                                                                   16      Saint Louise Regional Hospital                   Case No.: 2:18-bk-20176-ER
                                                                           St. Francis Medical Center                       Case No.: 2:18-bk-20178-ER
                                                                   17      St. Vincent Medical Center                       Case No.: 2:18-bk-20179-ER
                                                                           Seton Medical Center                             Case No.: 2:18-bk-20180-ER
                                                                   18      O'Connor Hospital Foundation                     Case No.: 2:18-bk-20181-ER
                                                                           Saint Louise Regional Hospital Foundation
                                                                   19      St. Francis Medical Center of Lynwood            Chapter 11 Cases
                                                                           Foundation
                                                                   20      St. Vincent Foundation                           Adv. No. 2:20-ap-01575-ER
                                                                           St. Vincent Dialysis Center, Inc.
                                                                   21      Seton Medical Center Foundation                  Stipulation between Plaintiffs and Blue
                                                                           Verity Business Services                         Shield of California to Extend Response
                                                                   22      Verity Medical Foundation                        Date to Complaint
                                                                           Verity Holdings, LLC
                                                                   23      De Paul Ventures, LLC                            Status Conference Date and Time:
                                                                           De Paul Ventures - San Jose Dialysis, LLC        Date:       November 17, 2020
                                                                   24
                                                                                                                            Time:       10:00 a.m.
                                                                                       Debtors and Debtors In Possession.   Courtroom: 1568
                                                                   25
                                                                                                                            Address:    255 East Temple Street
                                                                   26                                                                   Los Angeles, CA 90012

                                                                   27

                                                                   28

                                                                        4812-1779-2716.1
                                                                   Case 2:20-ap-01575-ER            Doc 10 Filed 09/29/20 Entered 09/29/20 11:40:32              Desc
                                                                                                     Main Document    Page 2 of 4


                                                                    1   ST. VINCENT MEDICAL CENTER, a
                                                                        California nonprofit public benefit corporation,
                                                                    2   SETON MEDICAL CENTER, a California
                                                                    3   nonprofit public benefit corporation,
                                                                        O’CONNOR HOSPITAL, a California
                                                                    4   nonprofit public benefit corporation, and
                                                                        SAINT LOUISE REGIONAL HOSPITAL, a
                                                                    5   California nonprofit public benefit corporation,
                                                                    6                      Plaintiffs,
                                                                    7            v.
                                                                    8
                                                                        CALIFORNIA PHYSICIANS’ SERVICE dba
                                                                    9   BLUE SHIELD OF CALIFORNIA, a
                                                                        California nonprofit public benefit corporation,
                                                                   10
                                                                                           Defendant.
                                                                   11
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689
                                  600 ANTON BLVD, SUITE 1400




                                                                   12            California Physicians’ Service dba Blue Shield of California (“Blue Shield”), defendant in
                      LAW OFFICES




                                                                   13
             L.L.P.




                                                                        the above-captioned adversary proceeding (the “Adversary Proceeding”), and plaintiffs St.
                                                                   14   Vincent Medical Center (“St. Vincent”), Seton Medical Center (“Seton”), O’Connor Hospital
                                                                   15   (“O’Connor”) and Saint Louise Regional Hospital (“Saint Louise”) (St. Vincent, Seton,
                                                                   16   O’Connor and Saint Louise are referred to collectively as the “Plaintiffs” and Blue Shield and the
                                                                   17   Plaintiffs are referred to collectively as the “Parties”), by and through undersigned counsel,
                                                                   18   hereby stipulate (the “Stipulation”) and agree to extend Blue Shield’s deadline to respond to the
                                                                   19   complaint in this Adversary Proceeding. In support of this Stipulation, the Parties state as follows:
                                                                   20                                                  RECITALS
                                                                   21            A.        Plaintiffs initiated this Adversary Proceeding on August 28, 2020, with the filing
                                                                   22   of a Complaint for Breach of Contracts, Turnover, Unjust Enrichment, and Damages for
                                                                   23   Violation of the Automatic Stay (“Complaint”) against Blue Shield.
                                                                   24            B.        On August 31, 2020, the Clerk of Court issued the Summons and Notice of Status
                                                                   25   Conference in Adversary Proceeding (“Summons”), which provided a deadline of September 30,
                                                                   26   2020, for Blue Shield to respond to the Complaint, and provide notice of a status conference
                                                                   27   scheduled for November 17, 2020, at 10:00 a.m.
                                                                   28            C.        On September 1, 2020, Plaintiffs served the Summons and Complaint.

                                                                        4812-1779-2716.1
                                                                                                                           -2-                                   STIPULATION
Case 2:20-ap-01575-ER              Doc 10 Filed 09/29/20 Entered 09/29/20 11:40:32               Desc
                                    Main Document    Page 3 of 4


               "            BP6X->?6B5X>2NXL6KP6NO65X255?O?HF2BXO?D6XOHXL6NIHF5XOHXO>6X!HDIB2?FO

 X            #           .>6X+2LO?6NX2=L66XOHX2FX6UO6FN?HFXH8XO?D6X;LX BP6X->?6B5XOHXL6NIHF5XOHXO>6
 X   !HDIB2?FOXO>LHP=>X2F5X?F4BP5?F=X*4OH36LXX X
 X                                                     
 X                   O>6X+2LO?6NX>6L63VX2=L66X2F5XNO?IPB2O6XO>2OXNP3A64OXOHXO>6X2IILHQ2BX

 X   H8XO>6X!HT OX
 X                       BP6X->?6B5NX5625B?F6XOHXL6NIHF5XOHXO>6X!HEIB2?FOX?NX6UO6F565XO>LHP=>X2F5

 X   ?F4BP5?F=X

 X                       .>?NX-O?IPB2O?HFXD2VX36X6U64PO65X?FXDPBO?IB6X4HPGO6LI2LONX624>XH8XR>?4>XR?BB

X   4HFNO?OPO6X2FXHL?=?F2BX2F5X2BBXH8XR>?4>XOH=6O>6LXS?BBX4HFNO?OPO6XHF6X2F5XO>6XN2D6X2=L66D6FO X

X   $24N?D?B6XHLX+"$XN?=F2OPL6NXN>2BBX36X4HFN?56L65XHL?=?F2BXN?=F2OPL6NX;LX2BBXIPLJHN6NX

X
X                                                              ,6NI64O<BBVX-P3D@OO65X
X
                       
      "2O65X -6IO6D36L1XX                               -)#''XX0&'(#,X
X

X
                                                                  VX (?4>26BX X,6WFHB5NX
X                                                                   (?4>26BX X,6VFHB5NX
                                                                      F5L6RX X -O?BBX
X
                                                              OOHLF6VNX;LX"697F52FOX
X                                                           !2B?;LF?2X+>VN?4?2FX-6LQ?46X532X
                                                               BP6X->?6B5XH8X!2B?;M?2X
X

X
      "2O65X -6IO6D36XX
X
X
X

X                                                           OOHLF6VNX;LX+B2?FO?:NX-O X/?F46FOX(65?42BX
                                                              !6FO6LX-6OHFX(65?42BX!6FO6LX*!HFFHLX
X                                                           %HNI?O2BX2F5X-2?FOX'HP?N6X,6=?HF2CX %HNI?O2BX
X
X

             
                                                            X                                    
        Case 2:20-ap-01575-ER                      Doc 10 Filed 09/29/20 Entered 09/29/20 11:40:32                                     Desc
                                                    Main Document    Page 4 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
600 Anton Boulevard, Suite 1400, Costa Mesa, CA 92626-7689.

A true and correct copy of the foregoing document entitled (specify): Stipulation between Plaintiffs and Blue Shield of
California to Extend Response Date to Complaint

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 29, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

    x Steven J Kahn skahn@pszyjw.com
    x United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 September 29, 2020                                 Kimberly A. Collins                         /s/ Kimberly A. Collins
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
